Per Curiam:
The evidence is sufficient to justify the finding that the accidental injuries to the claimant resulted in “ pain in the back on bending and spasm of the erector spinae and restriction in the lumbar flexion, together with pain and *704grating of the right shoulder joint when moved and also resulting in aggravation of a pre-existing condition of- the right foot and ankle, causing a defect in lateral mobility of the said ankle * * and that “ claimant was still partially disabled, but without sufficient earning capacity to reduce his average weekly wage below the rate of $20.00 per week * * The case has been continued, and on future awards the Board should determine the nature and extent of the old injury to the right ankle, and the extent of aggravation thereto, caused by this later injury. The claimant should also seek employment at light work of some kind, and the extent of Ms earmng capacity should be determined in future awards. Van Kirk, P. J., Hinman, Davis, WMtmyer and Hasbrook, JJ., concur. Award affirmed, with costs to the State Industrial Board.